

114 SRES 232 ATS: Expressing the sense of the Senate that August 30, 2015, be observed as “1890 Land-Grant Institutions Quasquicentennial Recognition Day”.
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 232IN THE SENATE OF THE UNITED STATESJuly 27, 2015Mr. Boozman (for himself, Mr. Roberts, Mr. Brown, Mr. Tillis, Mr. Perdue, Mrs. Capito, Mr. Warner, Mr. Cardin, Mr. Wicker, Mr. Isakson, Mr. Sessions, Mr. Inhofe, Mr. Manchin, Mr. Cochran, Mr. Portman, Mr. Coons, Mr. Carper, Mr. Cotton, Mr. Graham, Mr. Scott, Mr. Leahy, and Ms. Mikulski) submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and ForestryAugust 4, 2015Committee discharged; considered and agreed toRESOLUTIONExpressing the sense of the Senate that August 30, 2015, be observed as 1890 Land-Grant Institutions Quasquicentennial Recognition Day.
	
 Whereas the Act of August 30, 1890 (7 U.S.C. 321 et seq.), popularly known as the Second Morrill Act, led to the creation of 19 historically Black Federal land-grant educational institutions; Whereas the 19 historically Black 1890 land-grant universities are identified as Lincoln University, Alcorn State University, the University of Arkansas at Pine Bluff, Alabama A&M University, Prairie View A&T University, Southern University, Virginia State University, Kentucky State University, the University of Maryland-Eastern Shore, Florida A&M University, Delaware State University, North Carolina A&T University, Fort Valley State University, South Carolina State University, Langston University, Tennessee State University, Tuskegee University, Central State University, and West Virginia State University;
 Whereas the Act of May 8, 1914 (7 U.S.C. 341), popularly known as the Smith-Lever Act, provided for the establishment of the Cooperative Extension Service within the Department of Agriculture for the dissemination, through Federal land-grant institutions, of information pertaining to agriculture and home economics; and
 Whereas appropriate recognition should be given to the contributions made by the 19 historically Black Federal land-grant institutions to the heritage, educational development, and agricultural strength of the United States: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)August 30, 2015, should be designated as 1890 Land-Grant Institutions Quasquicentennial Recognition Day;
 (2)such day should be observed with appropriate ceremonies and activities to recognize the collective contributions that these institutions have made to the United States;
 (3)the Second Morrill Act and the Smith-Lever Act have helped the United States develop agricultural leaders; and
 (4)the Department of Agriculture and the National Institute of Food and Agriculture should remain committed to supporting the goals of the Second Morrill Act and the Smith-Lever Act.